Title: [From Thomas Jefferson to ——, 30 November 1780]
From: Jefferson, Thomas
To: Unknown


[Richmond, 30 Nov. 1780. Etienne Charavay, comp., Inventaire des autographes et documents historiques réunis par M. Benjamin Fillon, Paris, 1878, i, item 295, lists a letter signed by TJ of this date, 2 p. folio, and summarizes it as follows: “Il mande que le pouvoir exécutif a l’intention de placer, dans les principaux forts, quatre canons pour protéger les vaisseaux qui sont dans les ports de l’Etat.” Letter not found, and addressee not identified. It is possible, however, that the letter here described was a copy of TJ’s letter to Benjamin Harrison of  this date, for the description closely parallels the first sentence of the second paragraph of that letter.]
